REASONS FOR ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
2.	Claims 1-9 are herein allowed
	This application is subject to a Terminal Disclaimer, entered on 07/18/2022
	Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 04/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Reasons for Allowance
4.	In consideration to the most representative arts of reference to Frank Bossen et al., (hereinafter Bossen) (2014/0341281) in lieu of the Prov. No. 61/449,528 and 61/425,670, disclosing the method of a video data prediction by applying the method of bi-linear interpolation on selected neighboring reference samples, but failing to teach about a plurality of samples, (a set comprised of a first to a fourth samples) used in the determination of the predicted reference sample, where the respective neighboring samples are extended to blocks at lower left and upper right locations and having the reference pixel at predetermined horizontal and vertical coordinates positions as claimed.
Furthermore, an extended search has been conducted by which the allowance of the application has been established contingent to the entry of a Terminal Disclaimer herein referenced.   
The subsequent search did not provide any other prior art representative to the claimed planar prediction method using four predictor references being determined as described. 	
Conclusion
5.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/